UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         1/7/2020
 Because Creative Experiences, LLC et al.,

                                Plaintiffs,
                                                           1:19-cv-08197 (JMF) (SDA)
                   -against-
                                                           ORDER SCHEDULING
 Sharon Richey et al.,                                     SETTLEMENT CONFERENCE

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

February 4, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              January 7, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
